Citation Nr: 1725351	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  12-10 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating in for service-connected post-traumatic stress disorder (PTSD) rated as 30 percent disabling before April 30, 2015, and 70 percent disabling after April 30, 2015, to include on an extraschedular basis. 

2.  Entitlement to an increased rating in excess of 20 percent for service-connected left knee disorder to include on an extraschedular basis. 

3.  Entitlement to an increased rating in excess of 20 percent for service-connected right knee disorder to include on an extraschedular basis. 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1983 to January 1997.  His decorations include the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

In January 2015, the Board remanded the appeal for additional development.  The Board in January 2015 also noted that the Veteran had, in substance, withdrew his hearing request. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to all the issues on appeal, the Board finds that a remand is required to issue the Veteran a supplemental statement of the case (SSOC) because despite the post-remand development he was not issued one as to his claims for higher schedular ratings for PTSD and bilateral knee disabilities.  See 38 C.F.R. § 19.31 (2016) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued). 

As to all the issues on appeal, the Board finds that while the appeal is in remand status the AOJ should obtain and associate with the record any outstanding VA and private treatment records.  38 U.S.C.A. § 5103A(b) (West 2014).

As to the claim for increased ratings for bilateral knee disabilities, the United States Court of Appeals for Veterans Claims (Court) recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, this information is not found in the reports from his VA examinations.  Therefore, the Board finds that these issues must also be remanded to provide the Veteran with a new VA examination to obtain this needed medical evidence.  See 38 U.S.C.A. § 5103A(d) (West 2014).   

In adjudicating these claims, the AOJ should be mindful of the Veteran's pain as well the separate ratings he already receives for arthritis and subluxation as well as the fact that he may also be entitled to separate ratings for lost flexion and extension.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); VAOPGCPREC 09-04 (September 17, 2004); 69 Fed. Reg. 59990 (2004).  

As to the claim for increased ratings for PTSD, given the above development the Board finds that while the appeal is in remand status the AOJ should provide the Veteran with another VA examination to ascertain its severity.  See 38 U.S.C.A. § 5103A(d) (West 2014); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-April 2014 treatment records from the Texas Valley Coastal Bend VA Health Care System.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the current problems caused by his PTSD and bilateral knee disabilities including any problems with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an examination to determine the severity of his bilateral knee disabilities.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to identify all right and left knee pathology found to be present.  

The examiner should thereafter provide VA with the following information in accordance with the Court's holding in Correia:

A. Range of Motion Studies:

(i) the examiner must test the range of motion (i.e., flexion and extension) of the right and left knee in active motion, passive motion, weight-bearing, and nonweight-bearing; 

(ii) the examiner should provide a retrospective opinion on the range of motion (flexion and extension) of the right and left knee in active motion, passive motion, weight-bearing since 2010; 

(iii) to the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion (flexion and extension) of the Veteran's right and left knee (i.e., the extent of the Veteran's pain-free motion), to specifically include if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria);

(iv) and in providing the requested opinions regarding the range of motion, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups.

B. Other Findings:

(v)  The examiner should also report on the severity of right and left knee recurrent subluxation.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for an examination to determine the severity of his PTSD.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to identify all pathology found to be present.  The examination report must include a complete rationale for all opinions expressed.  

6.  Then adjudicate the appeal.  As to the bilateral knee disabilities this adjudication should consider, among other things, the Veteran's reports of pain, the date on which he first meet the criteria for separate compensable rating for subluxation, and whether the criteria for separate ratings for right and/or left knee lost flexion and extension are also met.  See Esteban; DeLuca; VAOPGCPREC 23-97; VAOPGCPREC 9-98; VAOPGCPREC 09-04.  

7.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the April 2014 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

